DETAILED ACTION
Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “a landing pad layer covered a portion of a topmost surface and an upper sidewall connected with the topmost surface of the capacitor contact structure, wherein another portion of the topmost surface and the upper sidewall connected with the topmost surface of the capacitor contact structure is exposed from the landing pad layer,” as recited in claim 1.
It should be noted that the Examiner is interpreting the term “topmost” such that a “topmost surface” is ONLY the highest surface of the portion above the substrate.  In other words, if there are two portions that have two top surfaces at different heights from the substrate, only the furthest surface from the substrate will be considered a “topmost surface.”
LIM et al. (US 20200185387 A1, hereinafter Lim), the closest reference discloses a semiconductor device, (FIG. 26) comprising: 
a substrate; (substrate 100) 
a capacitor contact structure (at least first connection electrode CEL1, residual pattern RP, and capacitor CAP) protruding from the substrate; and 
a landing pad layer (second connection electrode CEL2) covered a portion of a top surface of the capacitor contact structure and an upper portion of a sidewall of the capacitor contact structure,(See FIG. 26, showing the connection electrode CEL2 covering a portion of the top and an upper sidewall of the capacitor CAP)
wherein another portion of the top surface of the capacitor contact structure and the upper portion of the side wall of the capacitor contact structure is exposed from the landing pad layer. (See FIG. 26, where at least the top surface of the capacitor comprising the residual portion RP and the side portions of the capacitor facing the empty spaces EPS are exposed from the landing pad,)
However, Lim does not explicitly teach  “a landing pad layer covered a portion of a topmost surface and an upper sidewall connected with the topmost surface of the capacitor contact structure, wherein another portion of the topmost surface and the upper sidewall connected with the topmost surface of the capacitor contact structure is exposed from the landing pad layer,” as recited in claim 1. No other reference remedies these deficiencies.
Therefore, claim 1 is allowed, and claims 2-16 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. 
Applicant essentially argues that sidewalls and a top portion of the capacitor are not exposed.  However, using the residual portion RP as a part of the capacitor, it can be seen that the top portion of the capacitor comprising the residual portion RP is exposed from the landing pad, and the sidewalls of the capacitor are exposed from the landing pad via the empty spaces EPS (See FIG. 26)
Therefore, claim 1 is properly rejected, and claims 2-16 are properly rejected for at least their dependencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812